Corrigendum (Rule 204a): see Minutes
Mr President, on a point of order, yesterday, before the vote on the motion for a resolution on Georgia, our colleague Mr Schulz - officially, before the whole of Europe - accused President Saakashvili of triggering the whole conflict. This is Russian propaganda, similar to the one according to which Polish soldiers were murdered by Germans in Katyn, which prevailed for 50 years.
I think that Mr Schulz and the whole group have much to learn about Russian methods, Russian intrigues and Russian propaganda.
(Sustained applause from the right)
Ladies and gentlemen, we have a lengthy vote ahead of us today. Since Mr Schulz is affected by what Mr Zaleski said, he will be given the floor, but after that, we want to move on to the vote. We held the debate about Georgia yesterday and we have drawn up a resolution, so we do not need to reiterate everything today. We want to get on with the vote, but as Mr Schulz was the subject of the remark, he has the floor.
(DE) Mr President, perhaps Mr Zaleski did not listen properly to what I said yesterday. I did not accuse any nation. It is not my intention to lay the blame on any particular nation. As to the crimes against humanity committed by Germans in the Second World War, I have on more than one occasion voiced my shame about my nation in whose name these crimes were committed.
I would like to reiterate that here and now. I am one of those Germans who want to ensure that it never happens again. Nonetheless, one thing is true: every responsible politician, every man or woman who is leading a government and wants to solve problems on his or her own country's territory through force of arms places themselves outside international law, and that applies to Mr Saakashvili.
(Applause)
Ladies and gentlemen, that is an issue which greatly concerns us all. I do not want to describe the speech I gave to the European Council as a successful attempt to combine all the different positions but I would recommend that you read that speech and I think that most people here in the House will find their position reflected in it.
(DE) Mr President, perhaps it has escaped my notice as well, but I would be pleased to hear officially at last - in other words, from you - whether the many rumours circulating in the House are true and what is happening about Strasbourg in the coming weeks.
I was going to make a statement about that at the end of the sitting, because I would like to avoid having a debate about it now.
(Applause)
Can we agree that I will make a statement at the end on what has been decided, so that we really can get on with the vote just now? There is also a communication about this matter which you will be receiving. I would ask you to check your emails. However, I will be making a statement at the end, when you will all still be here.